Name: Council Regulation (EC) No 2797/94 of 14 November 1994 establishing provisional quantitative limits on imports into the Community of certain textile products originating in the people's Republic of China (category 14, category 17), in the Republic of Indonesia (category 23), and in the Republic of India (category 23, category 24)
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  trade;  international trade
 Date Published: nan

 18 . 11 . 94 Official Journal of the European Communities No L 297/3 COUNCIL REGULATION (EC) No 2797/94 of 14 November 1994 establishing provisional quantitative limits on imports into the Community of certain textile products originating in the People's Republic of China (category 14, category 17), in the Republic of Indonesia (category 23), and in the Republic of India (category 23 , category 24) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation ; Whereas the products in question exported from China, Indonesia and India between 28 October 1994 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been intro ­ duced ; Whereas these quantitative limits should not, however, prevent the importation of products covered by them, shipped from China, Indonesia and India before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation have not received a favourable opinion by the Committee established by Regulation (EEC) No 3030/93 ; whereas Article 17 (4) of the said Regulation provides that if the measures envisaged do not conform with the opinion of the Committee or in absence of an opinion, the Commis ­ sion shall submit to the Council, without delay, a proposal concerning the measures to be taken, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), and in particular Article 10 thereof, in conjunction with Article 17 thereof, Having regard to the proposal of the Commission, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established of certain textile products originating in third countries not covered by quantitative limits by virtue of a bilateral textile agreement ; Whereas imports into the Community of certain textile products specified in the Annex and originating in the People's Republic of China (hereinafter referred to as 'China'), in the Republic of Indonesia (hereinafter referred to as 'Indonesia') and in the Republic of India (hereinafter referred to as 'India') have exceeded the level referred to in Article 10 (1 ) in conjunction with Annex IX of Regula ­ tion (EEC) No 3030/93 ; Whereas, in accordance with Article 10(3) of Regulation (EEC) No 3030/93, on 28 October 1994 China, Indonesia and India were notified of a request for consultations ; Whereas, pending a mutually satisfactory solution, the Commission has requested China, Indonesia and India for a provisional period of three months to limit their exports to the Community of the products of the cate ­ gories concerned to the limits set out in the Annex with effect from the date of the request for consultations ; Whereas, pending the outcome of the requested consulta ­ tions, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas it is appropriate to apply to imports into the Community of products for which quantitative limits are introduced the provisions of Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 Subject to the provisions of Article 2, imports into the Community of the categories of certain textile products originating in China, Indonesia and India and specified in the Annex shall be subject to the provisional quantitative limits set out in that Annex. &gt; Article 2 1 . Products referred to in Article 1 shipped to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. 2. Imports of products shipped to the Community after the date of entry into force of this Regulation shall be subject to the provisions of Regulation (EEC) No 3030/93 which apply to imports into the Community of products subject to the quantitative limits set out in Annex V to the said Regulation. (') OJ No L 275, 8 . 11 . 1993, p. 1 . Regulation as last amended by Commission Regulation (EC) No 195/94 (OJ No L 29, 2.2.1994, p. 1 ). No L 297/4 Official Journal of the European Communities 18 . 11 . 94 3. All quantities of products shipped to the Com ­ munity on or after 28 October 1994 and released for free circulation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from China, Indonesia and India before the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply until 28 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1994. For the Council The President J. BORCHERT 18 . 11 . 94 Official Journal of the European Communities No L 297/5 ANNEX Category CN code Description Third country Unit Quantitative limits from 28. 10. 1994 to 28 . 1 . 1995 14 6201 11 00 Men's or boys' woven overcoats, raincoats and China 1 000 pieces 2 112 ex 6201 12 10 other coats, cloaks and capes, of wool, of cotton or ex 6201 12 90 of man-made textile fibres (other than parkas of ex 6201 13 10 category 21 ) ex 6201 13 90 6210 20 00 17 6203 31 00 Men's or boys' jackets and blazers, other than China 1 000 pieces 2 095 6203 32 90 knitted or crocheted, of wool, of cotton or of 6203 33 90 man-made fibres 6203 39 19 23 5508 20 10 Yarn of staple or waste artificial fibres, not put up Indonesia tonnes 2 137 for retail sale India 1 835 5510 1100 5510 12 00 5510 20 00 5510 30 00 5510 90 00 24 6107 21 00 Men's or boys' nightshirts, pyjamas, bathrobes, India 1 000 pieces 5 935 6107 22 00 dressing gowns and similar articles, knitted or 6107 29 00 crocheted 610791 10 6107 91 90 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses, pyjamas, negligees, 6108 31 90 bathrobes, dressing gowns and similar articles, 6108 32 11 knitted or crocheted 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10